DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1-4, 7-11, and 14-18 are amended. Claims 5, 6, 12, 13, 19, and 20 are original. This is a final office action in response to arguments and amendments filed 1/5/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Drawings
The amendments to the drawings, filed 1/5/2021, are acceptable and the previously made objection is therefore withdrawn.

Specification
The amendments to the specification and abstract, filed 1/5/2021, are acceptable and the previously made objections are therefore withdrawn.

Response to Arguments
Applicant’s arguments, filed 1/5/2021, have been fully considered.
Regarding the previously made claim objections (arguments presented on p. 13 under the heading “Claim Objections”) it is noted that the arguments state that the claims were amended to correct the informalities, however no such amendment has been made, thus the objections are maintained.
Regarding the previously made rejections under 112 (arguments presented on p. 13 under the heading “Response to Rejections under 35 U.S.C. § 112”), the arguments and amendments are persuasive and the previously made rejections are therefore withdrawn.
Regarding the previously made rejections under 101 (arguments presented on p. 13 under the heading “Response to Rejections under 35 U.S.C. § 101”), the arguments and amendments are persuasive and the previously made rejections are therefore withdrawn.
Regarding the previously made rejections under 103 (arguments presented on p. 14-15 under the heading “Response to Rejections under 35 U.S.C. § 103”), the arguments are not persuasive. Particularly, on p. 14 the arguments state that the reference US2010/0198513A1 (Zeng et al.) fails to teach “modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of a vehicle component of the remote vehicle to execute a remedial action based on the assistance data.” However, Zeng et al. teaches the tracking data (which is based on the shared location from other vehicles, i.e. the assistance data) is used for safety applications such as a forward collision warning module. This is an ADAS (see supporting NPL Publication “Wikipedia – Advanced driver-assistance systems”) and modifies the operation of a component which warns the driver, as a remedial action in response to a threat of collision.  It is not clear how to respond to the comments regarding autonomous vehicles, as the claims no longer contain any mention of autonomous vehicles. Upon further 
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
In Claims 1, 8, and 15 in the preamble, “modifying an operation of a vehicle component” should instead read “modifying an operation of a vehicle component of a remote vehicle” or “modifying an operation of a remote vehicle component” for clarity.
In Claims 1, 8, and 15, “the operation of a vehicle component” should instead read “the operation of the vehicle component” as the term has antecedent basis in the preamble.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 15, the limitations for receiving the V2X message that includes assistance data and modifying a vehicle component to execute a remedial action render the claims indefinite. The assistance data is recited as describing the additional identifying information which is needed to identify the ego vehicle, but is not tied or limited to some condition or information that requires remediation. It is not clear how the assistance data requires or results in a remedial action being performed. In other words, it is not clear if the “assistance data” is limited to data that indicates that a remedial action is necessary, or alternatively if the claim is missing some function of a determination that a remedial action is necessary, based on the assistance data. The scope of the claim is therefore indefinite. For the purposes of examination, the claims are interpreted such that the remedial action is performed after a determination that the assistance data indicates that a remedial action is necessary.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 1-7), Claim 8 (for Claims 9-14), and Claim 15 (for Claims 16-20) and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0365909A1 (Cheng et al.) in view of Publication US2010/0198513A1 (Zeng et al.).

Regarding Claim 1, Cheng et al. discloses a method for modifying an operation of a vehicle component based on a Vehicle-to-Everything (V2X) communication (see [0033, 0070], receiving sensor information from another vehicle using V2X messaging and determining an action to take), the method comprising:
receiving, by a remote vehicle, from an ego vehicle a request message (see Figure 3, [0051] process 300 occurring in a processing circuit of a vehicle, and [0054] block 304, receiving a vehicle information message, i.e. from a second, ego vehicle) inquiring what additional identifying information the remote vehicle requests (see [0054] the vehicle information message may include supported sensor capability of the sending apparatus, which will be sent [0069] in block 314. In other words, the vehicle information message inquires as to what available sensor information (information that identifies vehicle parameters/surroundings) the remote vehicle requests);
transmitting, by the remote vehicle, to the ego vehicle a response message including response data that describes the additional identifying information (see [0056-0068], in blocks 306-312, a message is generated and transmitted, including specific sensor information to be reported (information identifying ego vehicle parameters));
 (see [0069] in block 314, the apparatus receives a response including the sensor information that was requested).

Cheng et al. further discloses that the additional identifying information (sensor information) may include location data (see [0057], the requested information may include reference position information).

Cheng et al. does not explicitly recite wherein the sensor information is:
additional identifying information the remote vehicle needs so that the remote vehicle has a capacity to identify the ego vehicle as a transmitter of a V2X message when the ego vehicle is among a plurality of other vehicles.

However Zeng et al. teaches a method using vehicle messaging (see e.g. [0004]], Claim 1), wherein location information (see [0062] GPS information) is:
additional identifying information the remote vehicle needs so that the remote vehicle has a capacity to identify the ego vehicle as a transmitter of a V2X message when the ego vehicle is among a plurality of other vehicles (see Claim 1, Figures 1, 4, [0028] in step 61, a sensor object data map is created from sensor information on the host vehicle (corresponding to the claimed remote vehicle), and [0029] in step 62 location data may be collected from V2V messages from a remote vehicle (corresponding to the ego vehicle in the claim), and in step 63, a V2V object map is generated, and in step 64, and object data map and V2V object map are merged to generate an observation map [0030] for tracking remote vehicles (i.e. identifying a plurality of vehicles). In other words, Zeng et al. teaches that location data is a type of additional identifying information that provides a receiving vehicle with the capability to identify a particular V2V transmitting vehicle among other vehicles.).

Cheng et al. further discloses modifying the operation of the remote vehicle component based on the assistance data (see [0070] in block 316, the apparatus determines an action to be taken based on the data, for example a control signal of the vehicle).

Cheng et al. does not explicitly recite the method comprising:
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of a vehicle component of the remote vehicle to execute a remedial action based on the assistance data.

Zeng et al. teaches the method as recited above, including:
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of a vehicle component of the remote vehicle to execute a remedial action based on the assistance data (see [0016, 0027], based on the tracking (which was further based on the location in the V2V messages – the assistance data), the vehicle can actuate safety warnings, for example using a forward collision warning system (executing action of a vehicle component, for correcting driver behavior). See also supporting NPL reference “Wikipedia – Advanced driver-assistance systems,” a forward collision warning is a type of ADAS).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Cheng et al. to further perform vehicle identification using merged data, as is taught by Zeng et al., with the motivation of increasing the safety of the vehicle by enhancing vehicle awareness and allowing for identifying threat assessments to the vehicle (see Zeng et al. [0005]).

Regarding Claim 3, Cheng et al. does not explicitly recite the method of claim 1, wherein the remedial action is made to avoid a collision with the ego vehicle.

Zeng et al. teaches the method as recited above,
wherein the remedial action is made to avoid a collision with the ego vehicle (see [0016, 0027], based on the tracking of other vehicles (which includes the ego vehicle), the vehicle can actuate safety warnings, i.e. the remedial action of warning the driver takes place to avoid a collision if possible. See also supporting NPL reference “Wikipedia – Collision avoidance system,” p. 1, a collision avoidance system (also known as forward collision warning system) is used to prevent collisions).
The motivation to combine Cheng et al. and Zeng et al. was provided in the above rejection of Claim 1.

Regarding Claim 4, Cheng et al. discloses wherein the V2X message includes payload data that describes the ego vehicle (see [0069] the response to the request includes sensor information (i.e. a payload describing a condition or environment of the ego vehicle), and the operation of the vehicle component is modified based on the payload data (see [0070] an action is taken based on the received sensor information).

Cheng et al. further discloses that the assistance data (sensor information) may include location data (see [0057]).
Cheng et al. does not explicitly recite the method of claim 1, wherein the assistance data helps the remote vehicle to know with an acceptable level of certainty which of the plurality of other vehicles is described by the payload data.

Zeng et al. teaches the method as recited above, wherein:
the assistance data helps the remote vehicle to know with an acceptable level of certainty which of the plurality of other vehicles is described by the payload data (see [0016] the redundancy of information improves accuracy of tracking [0030, 0032] of each other vehicle surrounding the host vehicle. That is, the assistance data (position data received in step 62) helps the host vehicle (corresponding the claimed remote vehicle) to know which vehicle is described by the payload data with a certainty which allows it to be distinguished from other vehicles in the area, which is an acceptable level for the purpose of tracking vehicles.).
The motivation to combine Cheng et al. and Zeng et al. was provided in the above rejection of Claim 1.

Regarding Claim 6, Cheng et al. discloses the method of claim 1, wherein the request message is broadcast by the ego vehicle (see [0054] the vehicle information message may be a basic safety message (BSM) or cooperation awareness message (CAM) and see [0103], the BSM/CAM messages are broadcast messages), the response message is unicast by the remote vehicle (see [0068] at block 312 when the response is transmitted, the response may use unicast signaling), and the V2X message is broadcast by the ego vehicle (see Figure 4, the process of the vehicle which receives the request in block 404 (ego vehicle) includes block 416 [0089] wherein the response to the request (the V2X message with the assistance data) may use broadcast signaling).

Regarding Claim 7, Cheng et al. discloses the method of claim 1, wherein the assistance data is generated by a sensor set of the ego vehicle (see [0069] in block 314, the apparatus receives a response including the sensor information that was requested and [0057] the ego vehicle may have one or more sensors, i.e. a set of data).

Regarding Claim 8, Cheng et al. discloses a system for modifying an operation of a vehicle component based on a Vehicle-to-Everything (V2X) communication, the system included in a remote vehicle (see Claim 20, [0033, 0070], apparatus (first vehicle) receiving sensor information from another vehicle using V2X messaging and determining an action to take) and comprising:
a processor (see [0168] the apparatus including a processor); and
a non-transitory memory communicatively coupled to the processor, wherein the non- transitory memory stores computer code that is operable, when executed by the processor, to cause the processor to execute steps comprising (see [0168-0171] memory device and processor, executing software):
receiving, by the remote vehicle, from an ego vehicle a request message (see Figure 3, [0051] process 300 occurring in a processing circuit of a vehicle, and [0054] block 304, receiving a vehicle information message) inquiring what additional identifying information the remote vehicle requests (see [0054] the vehicle information message ([0033] from a second vehicle, the ego vehicle) may include supported sensor capability of the sending apparatus, which will be sent [0069] in block 314. In other words, the vehicle information message inquires as to what sensor information (information that identifies vehicle parameters/surroundings) the remote vehicle requests);
transmitting, by the remote vehicle, to the ego vehicle a response message including response data that describes the additional identifying information (see [0056-0068], in blocks 306-312, a message is generated and transmitted, including specific sensor information to be reported);
receiving, by the remote vehicle, from the ego vehicle the V2X message that includes assistance data describing the additional identifying information (see [0069] in block 314, the apparatus receives a response including the sensor information that was requested).


Cheng et al. further discloses that the additional identifying information (sensor information) may include location data (see [0057], the requested information may include reference position information).
Cheng et al. does not explicitly recite wherein the sensor information is:
additional identifying information the remote vehicle needs so that the remote vehicle has a capacity to identify the ego vehicle as a transmitter of a V2X message when the ego vehicle is among a plurality of other vehicles.

However Zeng et al. teaches a system using vehicle to vehicle messaging (see e.g. [0004]], Claim 1), wherein location information (see [0062] GPS information) is:
additional identifying information the remote vehicle needs so that the remote vehicle has a capacity to identify the ego vehicle as a transmitter of a V2X message when the ego vehicle is among a plurality of other vehicles (see Claim 1, Figures 1 and 4, [0028] in step 61, a sensor object data map is created from sensor information on the host vehicle (the host vehicle being the claimed remote vehicle), and [0029] in step 62 location data may be collected from V2V messages from a remote vehicle (the remote vehicle corresponding to the ego vehicle in the claim), and in step 63, a V2V object map is generated, and in step 64, and object data map and V2V object map are merged to generate an observation map [0030] for tracking remote vehicles (i.e. identifying a plurality of vehicles). In other words, Zeng et al. teaches that location data is a type of additional identifying information that provides a receiving vehicle with the capability to identify a particular V2V transmitting vehicle among other vehicles.).

Cheng et al. further discloses modifying the operation of the remote vehicle component based on the assistance data (see [0070] in block 316, the apparatus determines an action to be taken based on the data, for example a control signal of the vehicle).

Cheng et al. does not explicitly recite the processor executing steps comprising:
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of a vehicle component of the remote vehicle to execute a remedial action based on the assistance data.

Zeng et al. teaches the system as recited above, including:
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of a vehicle component of the remote vehicle to execute a remedial action based on the assistance data (see [0016, 0027], based on the tracking (which was further based on the location in the V2V messages – the assistance data), the vehicle can actuate safety warnings, for example using a forward collision warning system (executing action of a vehicle component, for correcting driver behavior). See also supporting NPL reference “Wikipedia – Advanced driver-assistance systems,” a forward collision warning is a type of ADAS).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Cheng et al. to further perform vehicle identification using merged data, as is taught by Zeng et al., with the motivation of increasing the safety of the vehicle by enhancing vehicle awareness and allowing for identifying threat assessments to the vehicle (see Zeng et al. [0005]).

Regarding Claim 10, Cheng et al. does not explicitly recite the system of claim 8, wherein the remedial action is made to avoid a collision with the ego vehicle.

Zeng et al. teaches the system as recited above,
wherein the remedial action is made to avoid a collision with the ego vehicle (see [0016, 0027], based on the tracking of other vehicles (which includes the ego vehicle), the vehicle can actuate safety warnings, i.e. the remedial action of warning the driver takes place to avoid a collision if possible. See also supporting NPL reference “Wikipedia – Collision avoidance system,” p. 1, a collision avoidance system (also known as forward collision warning system) is used to prevent collisions).
The motivation to combine Cheng et al. and Zeng et al. was provided in the above rejection of Claim 8.

Regarding Claim 11, Cheng et al. discloses wherein the V2X message includes payload data that describes the ego vehicle (see [0069] the response to the request includes sensor information (i.e. a payload describing a condition or environment of the ego vehicle), and the operation of the vehicle component is modified based on the payload data (see [0070] an action is taken based on the received sensor information).

Cheng et al. further discloses that the assistance data (sensor information) may include location data (see [0057]).
Cheng et al. does not explicitly recite the system of claim 8, wherein the assistance data helps the remote vehicle to know with an acceptable level of certainty which of the plurality of other vehicles is described by the payload data.

However Zeng et al. teaches the system as recited above, wherein:
(see [0016] the redundancy of information improves accuracy of tracking [0030, 0032] of each other vehicle surrounding the host vehicle. That is, the assistance data (position data received in step 62) helps the host vehicle (corresponding the claimed remote vehicle) to know which vehicle is described by the payload data with a certainty which allows it to be distinguished from other vehicles in the area, which is an acceptable level for the purpose of tracking vehicles.).
The motivation to combine Cheng et al. and Zeng et al. was provided in the above rejection of Claim 8.

Regarding Claim 13, Cheng et al. discloses the system of claim 8, wherein the request message is broadcast by the ego vehicle (see [0054] the vehicle information message may be a basic safety message (BSM) or cooperation awareness message (CAM) and see [0103], the BSM/CAM messages are broadcast messages), the response message is unicast by the remote vehicle (see [0068] at block 312 when the response is transmitted, the response may use unicast signaling), and the V2X message is broadcast by the ego vehicle (see Figure 4, the process of the vehicle which receives the request in block 404 (ego vehicle) includes block 416 [0089] wherein the response to the request (the V2X message with the assistance data) may use broadcast signaling).

Regarding Claim 14, Cheng et al. discloses the system of claim 8, wherein the assistance data is generated by a sensor set of the ego vehicle (see [0069] in block 314, the apparatus receives a response including the sensor information that was requested and [0057] the ego vehicle may have one or more sensors, i.e. a set of data).

Regarding Claim 15, Cheng et al. discloses a computer program product comprising a non-transitory computer-readable storage medium (see [0009, 0168-0171] memory device and processor, executing software) that is operable to modify an operation of a vehicle component based on a Vehicle-to-Everything (V2X) communication (see Claim 1, [0033, 0070], apparatus (first vehicle) receiving sensor information from another vehicle using V2X messaging and determining an action to take), wherein the computer program product comprises instructions that, when executed by a processor of a remote vehicle, causes the processor to perform operations comprising (see [0168-0171] memory device and processor, executing software):
receiving, by the remote vehicle, from an ego vehicle a request message (see Figure 3, [0051] process 300 occurring in a processing circuit of a vehicle, and [0054] block 304, receiving a vehicle information message) inquiring what additional identifying information the remote vehicle requests (see [0054] the vehicle information message ([0033] from a second vehicle, the ego vehicle) may include supported sensor capability of the sending apparatus, which will be sent [0069] in block 314. In other words, the vehicle information message inquires as to what sensor information (information that identifies vehicle parameters/surroundings) the remote vehicle requests);
transmitting, by the remote vehicle, to the ego vehicle a response message including response data that describes the additional identifying information (see [0056-0068], in blocks 306-312, a message is generated and transmitted, including specific sensor information to be reported);
receiving, by the remote vehicle, from the ego vehicle the V2X message that includes assistance data describing the additional identifying information (see [0069] in block 314, the apparatus receives a response including the sensor information that was requested).

Cheng et al. further discloses that the additional identifying information (sensor information) may include location data (see [0057], the requested information may include reference position information).
Cheng et al. does not explicitly recite wherein the sensor information is:
additional identifying information the remote vehicle needs so that the remote vehicle has a capacity to identify the ego vehicle as a transmitter of a V2X message when the ego vehicle is among a plurality of other vehicles.

However Zeng et al. teaches a system using vehicle to vehicle messaging (see e.g. [0004]], Claim 1), wherein location information (see [0062] GPS information) is:
additional identifying information the remote vehicle needs so that the remote vehicle has a capacity to identify the ego vehicle as a transmitter of a V2X message when the ego vehicle is among a plurality of other vehicles (see Claim 1, Figures 1 and 4, [0028] in step 61, a sensor object data map is created from sensor information on the host vehicle (the host vehicle being the claimed remote vehicle), and [0029] in step 62 location data may be collected from V2V messages from a remote vehicle (the remote vehicle corresponding to the ego vehicle in the claim), and in step 63, a V2V object map is generated, and in step 64, and object data map and V2V object map are merged to generate an observation map [0030] for tracking remote vehicles (i.e. identifying a plurality of vehicles). In other words, Zeng et al. teaches that location data is a type of additional identifying information that provides a receiving vehicle with the capability to identify a particular V2V transmitting vehicle among other vehicles.).

Cheng et al. further discloses modifying the operation of the remote vehicle component based on the assistance data (see [0070] in block 316, the apparatus determines an action to be taken based on the data, for example a control signal of the vehicle).

Cheng et al. does not explicitly recite:
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of a vehicle component of the remote vehicle to execute a remedial action based on the assistance data.

Zeng et al. teaches the system as recited above, including:
modifying, by an advanced driver assistance system (ADAS) of the remote vehicle, the operation of a vehicle component of the remote vehicle to execute a remedial action based on the assistance data (see [0016, 0027], based on the tracking (which was further based on the location in the V2V messages – the assistance data), the vehicle can actuate safety warnings, for example using a forward collision warning system (executing action of a vehicle component, for correcting driver behavior). See also supporting NPL reference “Wikipedia – Advanced driver-assistance systems,” a forward collision warning is a type of ADAS).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computer program product of Cheng et al. to include functions for vehicle identification using merged data, as is taught by Zeng et al., with the motivation of increasing the safety of the vehicle by enhancing vehicle awareness and allowing for identifying threat assessments to the vehicle (see Zeng et al. [0005]).

Regarding Claim 17, Cheng et al. does not explicitly recite the computer program product of claim 15, wherein the remedial action is made to avoid a collision with the ego vehicle.
Zeng et al. teaches the system as recited above,
wherein the remedial action is made to avoid a collision with the ego vehicle (see [0016, 0027], based on the tracking of other vehicles (which includes the ego vehicle), the vehicle can actuate safety warnings, i.e. the remedial action of warning the driver takes place to avoid a collision if possible. See also supporting NPL reference “Wikipedia – Collision avoidance system,” p. 1, a collision avoidance system (also known as forward collision warning system) is used to prevent collisions).
The motivation to combine Cheng et al. and Zeng et al. was provided in the above rejection of Claim 15.

Regarding Claim 18, Cheng et al. discloses wherein the V2X message includes payload data that describes the ego vehicle (see [0069] the response to the request includes sensor information (i.e. a payload describing a condition or environment of the ego vehicle), and the operation of the vehicle component is modified based on the payload data (see [0070] an action is taken based on the received sensor information).

Cheng et al. further discloses that the assistance data (sensor information) may include location data (see [0057]).
Cheng et al. does not explicitly recite the computer program product of claim 15, wherein the assistance data helps the remote vehicle to know with an acceptable level of certainty which of the plurality of other vehicles is described by the payload data.

However Zeng et al. teaches the system as recited above, wherein:
the assistance data helps the remote vehicle to know with an acceptable level of certainty which of the plurality of other vehicles is described by the payload data (see [0016] the redundancy of information improves accuracy of tracking [0030, 0032] of each other vehicle surrounding the host vehicle. That is, the assistance data (position data received in step 62) helps the host vehicle (corresponding the claimed remote vehicle) to know which vehicle is described by the payload data with a certainty which allows it to be distinguished from other vehicles in the area, which is an acceptable level for the purpose of tracking vehicles.).
The motivation to combine Cheng et al. and Zeng et al. was provided in the above rejection of Claim 15.

Regarding Claim 20, Cheng et al. discloses the computer program product of claim 15, wherein the request message is broadcast by the ego vehicle (see [0054] the vehicle information message may be a basic safety message (BSM) or cooperation awareness message (CAM) and see [0103], the BSM/CAM messages are broadcast messages), the response message is unicast by the remote vehicle (see [0068] at block 312 when the response is transmitted, the response may use unicast signaling), and the V2X message is broadcast by the ego vehicle (see Figure 4, the process of the vehicle which receives the request in block 404 (ego vehicle) includes block 416 [0089] wherein the response to the request (the V2X message with the assistance data) may use broadcast signaling).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0365909A1 (Cheng et al.) in view of Publication US2010/0198513A1 (Zeng et al.), further in view of Published Application US2019/0068582A1 (Kim et al.).

Regarding Claim 2, Cheng et al. further discloses the receiving of the request, the transmitting, and further receiving as steps initiating communication between the two vehicles (see [0054], Figure 3, the sending of the request and receiving of the response occurring after monitoring for periodic basic safety message).

Cheng et al. does not explicitly recite the method of claim 1, wherein the additional identifying information includes one or more of an image to a left of the ego vehicle, an image to a right of the ego vehicle, or a description of a license plate number of the ego vehicle.

Kim et al. teaches a technique for initiating vehicle to vehicle communication (see e.g. [0053], Figure 8, initiating communication using the VAuth 300 protocol), wherein an initial communication between vehicles includes:
additional identifying information includes one or more of an image to a left of the ego vehicle, an image to a right of the ego vehicle (see Figure 8, [0089], in step 804 both vehicles capture a camera snapshot of the other vehicle, and in step 808 the vehicles exchange camera snapshots, and see Figure 7A, [0086-0087], the camera may be offset from the imaged vehicle, i.e. the image includes regions to a left or to a right of the vehicle taking the snapshot), or a description of a license plate number of the ego vehicle. 
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the remote and ego vehicle of Cheng et al. to use the VAuth 300 protocol as taught by Kim et al., such that the receiving of the request message (a periodic basic safety message per Cheng et al. [0054]) includes receiving the beacon message (see Kim et al. [0068]) inquiring as to what additional information is needed for identification, the transmitting of the response message includes the license Kim et al. [0068]) which describes the needed additional identifying information that is then received as assistance data (see Kim et al. [0025, 0089], the vehicles exchange the snapshot and verify each other’s identify by extracting a vehicle number, i.e. the additional identifying information is a picture of the license plate of the remote vehicle, which is described in the response data), with the motivation of enhancing vehicle communication security by preventing location spoofing attacks (see Kim et al. [0055]).

Regarding Claim 9, Cheng et al. further discloses the receiving of the request, the transmitting, and further receiving as steps initiating communication between the two vehicles (see [0054], Figure 3, the sending of the request and receiving of the response occurring after monitoring for periodic basic safety message).

Cheng et al. does not explicitly recite the system of claim 8, wherein the additional identifying information includes one or more of an image to a left of the ego vehicle, an image to a right of the ego vehicle, or a description of a license plate number of the ego vehicle.

Kim et al. teaches a technique for initiating vehicle to vehicle communication (see e.g. [0053], Figure 8, initiating communication using the VAuth 300 protocol), wherein an initial communication between vehicles includes:
the additional identifying information includes one or more of an image to a left of the ego vehicle, an image to a right of the ego vehicle (see Figure 8, [0089], in step 804 both vehicles capture a camera snapshot of the other vehicle, and in step 808 the vehicles exchange camera snapshots, and see Figure 7A, [0086-0087], the camera may be offset from the imaged vehicle, i.e. the image includes regions to a left or to a right of the vehicle taking the snapshot), or a description of a license plate number of the ego vehicle.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the remote and ego vehicle of Cheng et al. to use the VAuth 300 protocol as taught by Kim et al., such that the receiving of the request message (a periodic basic safety message per Cheng et al. [0054]) includes receiving the beacon message (see Kim et al. [0068]) inquiring as to what additional information is needed for identification, the transmitting of the response message includes the license plate number (see Kim et al. [0068]) which describes the needed additional identifying information that is then received as assistance data (see Kim et al. [0025, 0089], the vehicles exchange the snapshot and verify each other’s identify by extracting a vehicle number, i.e. the additional identifying information is a picture of the license plate of the remote vehicle, which is described in the response data), with the motivation of enhancing vehicle communication security by preventing location spoofing attacks (see Kim et al. [0055]).

Regarding Claim 16, Cheng et al. further discloses the receiving of the request, the transmitting, and further receiving as steps initiating communication between the two vehicles (see [0054], Figure 3, the sending of the request and receiving of the response occurring after monitoring for periodic basic safety message).

Cheng et al. does not explicitly recite the computer program product of claim 15, wherein the additional identifying information includes one or more of an image to a left of the ego vehicle, an image to a right of the ego vehicle, or a description of a license plate number of the ego vehicle.

Kim et al. teaches a technique for initiating vehicle to vehicle communication (see e.g. [0053], Figure 8, initiating communication using the VAuth 300 protocol), wherein an initial communication between vehicles includes:
wherein the additional identifying information includes one or more of an image to a left of the ego vehicle, an image to a right of the ego vehicle, (see Figure 8, [0089], in step 804 both vehicles capture a camera snapshot of the other vehicle, and in step 808 the vehicles exchange camera snapshots, and see Figure 7A, [0086-0087], the camera may be offset from the imaged vehicle, i.e. the image includes regions to a left or to a right of the vehicle taking the snapshot), or a description of a license plate number of the ego vehicle. 
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the remote and ego vehicle of Cheng et al. to use the VAuth 300 protocol as taught by Kim et al., such that the receiving of the request message (a periodic basic safety message per Cheng et al. [0054]) includes receiving the beacon message (see Kim et al. [0068]) inquiring as to what additional information is needed for identification, the transmitting of the response message includes the license plate number (see Kim et al. [0068]) which describes the needed additional identifying information that is then received as assistance data (see Kim et al. [0025, 0089], the vehicles exchange the snapshot and verify each other’s identify by extracting a vehicle number, i.e. the additional identifying information is a picture of the license plate of the remote vehicle, which is described in the response data), with the motivation of enhancing vehicle communication security by preventing location spoofing attacks (see Kim et al. [0055]).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0365909A1 (Cheng et al.) in view of Publication US2010/0198513A1 (Zeng et al.), further in view of Publication US2018/0190125A1 (Hayee et al.).

Regarding Claim 5, Cheng et al. discloses wherein the assistance data describes a location of the ego vehicle (see [0057, 0069], the sensor data requested and sent may include reference position information from the second vehicle (ego vehicle)).

Cheng et al. does not explicitly recite the method of claim 1, wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle.

However Hayee et al. teaches a technique of sending position data in V2V communications (see [0004]),
wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle (see [0029, 0030], GPS position data that may be sent over DSRC may have an absolute position accuracy of +/- 2m, which is substantially plus or minus half of a width of a single lane roadway which may be travelled by a vehicle, see supporting reference NPL Publication “Lane – Wikipedia” p. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicles in Cheng et al. such that the received position data of Cheng et al. is GPS data with an accuracy as specified in Hayee et al., with the motivation of enhancing the usefulness of the sensor data by providing greater accuracy and reduced error (see Hayee et al. [0004-0006]).

Regarding Claim 12, Cheng et al. discloses wherein the assistance data describes a location of the ego vehicle (see [0057, 0069], the sensor data requested and sent may include reference position information from the second vehicle (ego vehicle)).

Cheng et al. does not explicitly recite the system of claim 8, wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle.

However Hayee et al. teaches a technique of sending position data in V2V communications (see [0004]),
wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle (see [0029, 0030], GPS position data that may be sent over DSRC may have an absolute position accuracy of +/- 2m, which is substantially plus or minus half of a width of a single lane roadway which may be travelled by a vehicle, see supporting reference NPL Publication “Lane – Wikipedia” p. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the received position data of Cheng et al. to be GPS data with an accuracy as specified in Hayee et al., with the motivation of enhancing the usefulness of the sensor data by providing greater accuracy and reduced error (see Hayee et al. [0004-0006]).

Regarding Claim 19, Cheng et al. discloses wherein the assistance data describes a location of the ego vehicle (see [0057, 0069], the sensor data requested and sent may include reference position information from the second vehicle (ego vehicle)).

Cheng et al. does not explicitly recite  the computer program product of claim 15, wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle.

However Hayee et al. teaches a technique of sending position data in V2V communications (see [0004]),
wherein the assistance data describes a location of the ego vehicle with an accuracy of substantially plus or minus half a width of a roadway which is being traveled by the ego vehicle (see [0029, 0030], GPS position data that may be sent over DSRC may have an absolute position accuracy of +/- 2m, which is substantially plus or minus half of a width of a single lane roadway which may be travelled by a vehicle, see supporting reference NPL Publication “Lane – Wikipedia” p. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the received position data of Cheng et al. to be GPS data with an accuracy as specified in Hayee et al., with the motivation of enhancing the usefulness of the sensor data by providing greater accuracy and reduced error (see Hayee et al. [0004-0006]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619